                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-60882-BLOOM/Valle

JOEL SAINT BON,

       Plaintiff,

v.

KONING RESTAURANTS INTERNATIONAL, L.C.,

      Defendant.
_________________________/

                             ORDER ON MOTION TO DISMISS

       THIS CAUSE is before the Court upon a sua sponte review of the record. On April 11,

2019, Defendant Koning Restaurants International, L.C. filed its Motion to Dismiss. See ECF No.

[7] (the “Motion”). Plaintiff’s response to the Motion was due no later than April 25, 2019. On

April 29, 2019 the Court Ordered that Plaintiff shall file his Response to the Motion by May 3,

2019. See ECF No. [11]. To date, Plaintiff has not responded to the Motion or sought an extension

of time to respond.

       The Local Rules provide: “Each party opposing a motion shall serve an opposing

memorandum of law no later than fourteen (14) days after service of the motion. Failure to do so

may be deemed sufficient cause for granting the motion by default.” S.D. Fla. L. R. 7.1(c).

Nevertheless, the Court has considered Defendant’s arguments, and finds that dismissal of

Plaintiff’s Complaint is warranted. Accordingly, it is

       ORDERED AND ADJUDGED as follows:

               1. The Motion, ECF No. [7], is GRANTED;
                                                         Case No. 19-cv-60882-BLOOM/Valle


             2. Plaintiff’s Complaint, ECF No. [1],            is   DISMISSED WITHOUT

                    PREJUDICE. Plaintiff shall file an Amended Complaint no later than May 17,

                    2019.

       DONE AND ORDERED in Chambers at Miami, Florida, on May 6, 2019.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Joel Saint Bon
3680 N. 56th Ave. #832
Hollywood, Florida 33201




                                               2
